            Case 1:19-cr-00059-LO Document 248 Filed 07/27/21 Page 1 of 1 PageID# 2727


                                                  SENTENCING MINUTES

 Date: 07/27/2021                                                                 Judge:        LIAM O’GRADY
                                                                                  Reporter:     S. Wallace
                                                                                  Time:       9:57 a.m. – 10:01 a.m. (00:04)
                                                                                              10:26 a.m. – 11:18 a.m. (00:52)
                                                                                              11:25 a.m. – 12:27 p.m. (01:02)
                                                                                              (01:58)
                                                                               Case Number:     1:19cr59
     UNITED STATES OF AMERICA                                         Counsel/Govt: Gordon Kromberg, Heather Schmidt,
                                                                                    Alexander Berrang, Laura Pino, FBI
                                                                                    Special Agent
                       v.

    DANIEL EVERETTE HALE                                              Counsel/Deft: Todd Richman, Cadence Mertz

Court adopts PSI ( X )               without exceptions ( )                with exceptions: ( )
Parties argue objections to the PSI – Court denies/overrules objections.
Standard Condition Supervision #13 to be amended/language added.
Request of defense counsel for Dr. Lynch report to be appended to PSI – GRANTED.
 SENTENCING GUIDELINES:                                                  Court departs from Guidelines pursuant to:
 Offense Level: 29                                                         USSG 5H1.4
 Criminal History: I                                                       USSG 5K1.1
 Imprisonment Range: 87 to 108 months                                      USSG 5K2.12
 Supervised Release Range: 1 to 3 years                                    USSG 5C1.2
 Fine Range: $30,000.00 to $250,000.00                                                       Other:
 Restitution $ None
 Special Assessment $100

Gov’t argues for a substantial sentence.
Deft argues for a sentence of no more than 12 to 18 months and Supervised Release w/mental health counseling.

JUDGMENT OF THE COURT:
BOP for 45 months w/CTS.
Supervised Release for 3 Years, with special conditions: ( X ) Yes ( ) No
No punitive fines/costs of incarceration imposed.
Special Assessment $100
Defendant’s oral Motion to Dismiss remaining counts with prejudice – GRANTED.

SPECIAL CONDITIONS:
1) The defendant shall participate in a program approved by the United States Probation Office for substance abuse,
which program may include residential treatment and testing to determine whether the defendant has reverted to the use
of drugs or alcohol, with partial cost to be paid by the defendant, all as directed by the probation officer.

2) The defendant shall participate in a program approved by the United States Probation Office for mental health
treatment. The cost of this program is to be paid by the defendant as directed by the probation officer.

RECOMMENDATIONS to BOP:
 X    Dft. To be designated to: FMC Butner first and then placed at a facility as close to the Northern Virginia area as possible.
      Dft. designated to facility to participate in ICC (Boot Camp) type program
      Dft. to participate in 500 hr Residential Drug Abuse Treatment Program (RDAP)
      Other:

Deft: ( X ) Remanded        (   ) Cont’d on Bond to Self-Surrender      (   ) Referred to USPO       (   ) Immediate Deportation
